Case 2:21-cv-00085-NT Document 1-6 Filed 03/29/21 Pagelofi PagelID#: 28

February 1, 2021
TIFIED MAIL, R IP UESTED

Herbert O. Chadbourne
Paul Curtis Selzer

P.O. Box 314
Scarborough, ME 04074

Subject: Request for Inspection to resolve complaint, Broadturn
Road, Map RO45003C

Dear Sirs:

This department has received several complaints alleging that a
variety of unpermitted land use activities, including the use of an
recreational vehicle /camping trailer as a dwelling, are occurring on the
subject property.

In order to resolve these complaints, the Town requests your
permission to come to the property to review these complaints with you
and if the violations do not exist, close out the complaints. If violations
are found, the Town would like to work with you on a plan for corrective
action on a reasonable timetable.

As always, the Town seeks voluntary compliance from a landowner to
resolve any issues. We respectfully ask that you contact this office within
7 days of receipt of this letter to schedule a site visit.

If you wish to dispute anything in this Notice of Violation and Order,
youThank you for your prompt attention to this matter.

Sincerely,

igo tee :
: Sag Ser EXHIBIT SIX

Brian Longstaff
Zoning Administrator, Town of Scarborough
